ICJ_116_ArmedActivities_COD_UGA_2000-07-01_ORD_01_NA_02_EN.txt. 134

DECLARATION OF JUDGE KOROMA

By this Order, the Court recognized on the basis of information avail-
able to it and took judicial notice that, since the recent outbreak of hos-
tilities in Kisangani resulting in a serious breach of the peace, the Con-
golese civilian population has suffered irreparable harm and injury with
hundreds killed and thousands injured; that national assets, including
monuments, have also been destroyed; that for these reasons unless
measures are urgently taken to safeguard the rights of the Congolese
population and to preserve human life, they may be further imperilled.
The matter is therefore, without question, one of urgency and exceptional
gravity. The Court, in the case concerning the United States Diplomatic
and Consular Staff in Tehran (Provisional Measures, Order of 15 Decem-
ber 1979, LCJ. Reports 1979, p. 20, para. 42) and in that concerning the
Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon v. Nigeria) (Provisional Measures, Order of 15 March 1996, C.J.
Reports 1996 (I), p. 23, para. 42), held that death and injury to persons
are to be considered irreparable damage. The Court has made an analo-
gous determination in this case. The legal criteria for granting the Order
were, accordingly, all satisfied.

While the Order recognizes that Security Council resolution 1304
(2000) of 16 June 2000 calls on ai! parties to cease hostilities, the Court,
as a court of law and given its position as the principal judicial organ of
the United Nations, juridically assessed the issues and has cast its Order
in accordance with judicial norms. The Order must, therefore, be seen in
the light of Article 59 of the Statute of the Court and Article 94 of the
United Nations Charter. The Order enjoins both Parties to take all
measures necessary to respect fundamental human rights and the applic-
able provisions of humanitarian law, and to prevent their armed forces,
or other groups under their authority or control, from taking any action
which might prejudice the rights of the other Party in respect of any judg-
ment the Court may render in the case, or which might aggravate or
extend the dispute.

Thus, in endeavouring to preserve the peace as well as preserve the
rights of the Parties, the Order is to be seen as part of the process of the
judicial settlement of the dispute. It is, accordingly, of special significance
for the Parties, who should refrain from any action which might aggra-

27
135 ARMED ACTIVITIES (DECL. KOROMA)

vate or extend the dispute, thereby preventing further harm to the popu-
lation in the zone of conflict.

The Order in no way prejudges the facts or the merits of the case.

(Signed) Abdul G. Koroma.

28
